Citation Nr: 0936145	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  06-31 545A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome (IBS).

2.  Entitlement to service connection for left heel bone 
spur.

3.  Entitlement to service connection for blepharitis.

4.  Entitlement to an earlier effective date, prior to 
February 28, 2003, for the grant of service connection for 
pseudofolliculitis barbae (claimed as a skin disorder).

5.  Entitlement to an initial compensable rating for PB 
(claimed as a skin disorder).

6.  Entitlement to an increased evaluation in excess of 10 
percent for service-connected carpal tunnel syndrome (CTS), 
right.

7.  Entitlement to an increased evaluation in excess of 10 
percent for service-connected CTS, left.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to October 
1996, during peacetime and the Persian Gulf War.  He was 
awarded a Southwest Asia Service Medal with a bronze star, 
and a Kuwait Liberation Medal for his service in Southwest 
Asia.    

This appeal comes before the Board of Veterans' Appeals 
(Board) from September 1999 and October 2002 rating decisions 
of the Department of Veterans Affairs (VA), St. Petersburg, 
Florida, Regional Office (RO), which denied service 
connection for IBS; and granted service connection for CTS, 
right and left, and assigned a noncompensable evaluation for 
right CTS, which was later increased to 10 percent disabling, 
and a 10 percent evaluation for left CTS.  The Veteran 
disagreed with such decision and his evaluations and 
subsequently perfected an appeal.   

In a July 2005 Board Decision and Remand, the Board denied 
the Veteran's service connection claim for calcaneal spur of 
the right heel.  The Board also remanded the issues of 
entitlement to service connection for labyrinthitis; 
entitlement to an increased evaluation for a left ankle 
disability; entitlement to an increased evaluation for 
service-connected tinnitus; entitlement to an increased 
evaluation for migraine headaches; entitlement to an 
increased evaluation for bursitis, right shoulder; 
entitlement to an increased rating for CTS, right; 
entitlement to an increased rating for cervical radiculitis 
with degenerative disc disease; entitlement to an increased 
rating for hearing loss, left; entitlement to an increased 
rating for CTS, left; entitlement to service connection for 
right ear hearing loss; entitlement to service connection for 
IBS; entitlement to service connection for bronchitis; and 
entitlement to service connection for a left ear condition 
(claimed as left ear pain), for additional development, 
including issuance of a SOC as required by 38 C.F.R. § 19.29 
and Manlincon v. West, 12 Vet. App. 238 (1999) (holding that 
where a notice of disagreement is filed, but a SOC has not 
been issued, the Board must remand the claim so that a SOC 
may be issued).  On remand, after receiving notice of the May 
2006 SOC on August 2006, the Veteran submitted a timely 
Substantive Appeal (VA Form 9), received October 2006, in 
which he perfected appeals for the increased evaluation claim 
for CTS, right and left, the increased evaluation claim for 
migraines, and the service connection claim for IBS.  The 
Veteran also withdrew his claims of entitlement to an 
increased evaluation for tinnitus; entitlement to an 
increased evaluation for bursitis, right shoulder; 
entitlement to an increased evaluation for cervical 
radiculitis with degenerative disc disease; and entitlement 
to service connection for bronchitis.  See  October 2006 
"Appeal to the Board," VA Form 9.  After further 
development, the RO granted a compensable evaluation of 50 
percent for the Veteran's service-connected migraines (see 
February 2008 Rating Decision).  Since a 50 percent disabling 
evaluation is the maximum available evaluation for such 
disability, and neither the Veteran nor his representative 
has noted any intent to continue the appeal as to this 
matter, the Board finds that the issue of entitlement to an 
increased evaluation for migraines is no longer on appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the issues 
are appropriately captioned above.

As noted, in the July 2005 Board Decision and Remand, a SOC 
was issued in May 2006 on the issues of entitlement to 
service connection for sickle cell retinopathy and 
entitlement to service connection for temporomandibular joint 
syndrome.  However, the Veteran did not file a Substantive 
Appeal as to these issues.  Such was conceded by the 
Veteran's accredited representative in the February 2004 
statement in lieu of VA Form 646.  In a Memorandum from the 
Veteran's representative, the Veteran contends he submitted a 
timely Substantive Appeal to these issues.  However, review 
of the claims file reveals that the Veteran submitted a VA 
Form 9 ("Appeal to the Board") on April 2003 before the May 
2003 SOC was issued.  Consequently, these issues are not 
before the Board for consideration.  

As discussed in the REMAND portion of this decision, the 
issues of entitlement to service connection for left heel 
bone spur; entitlement to service connection for blepharitis; 
entitlement to an earlier effective date, prior to February 
28, 2003, for the grant of service connection for PB (claimed 
as a skin disorder); and entitlement to an initial 
compensable rating for PB (claimed as a skin disorder) are 
captioned above.       

The issues of entitlement to service connection for IBS; 
entitlement to service connection for left heel bone spur; 
entitlement to service connection for blepharitis; and 
entitlement to an earlier effective date, prior to February 
28, 2003, for a noncompensable evaluation of 
pseudofolliculitis barbae (claimed as a skin disorder) are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  For the period prior to September 24, 2002, the Veteran's 
service-connected right CTS was no more than mild, in nature, 
and there was no evidence of moderate disability.  

2.  For the period beginning on September 24, 2002, the 
Veteran's service-connected right CTS was manifested by pain 
in his hands, increased pain during flare-ups, numbness, and 
decreased sensation in the median nerve distribution 
bilaterally.  There is evidence of a moderate incomplete 
paralysis.

3.  For the period prior to September 24, 2002, the Veteran's 
service-connected left CTS was no more than mild, in nature, 
and there was no evidence of moderate disability.  

4.  For the period beginning on September 24, 2002, the 
Veteran's service-connected left CTS was manifested by pain 
in his hands, increased pain during flare-ups, numbness, and 
decreased sensation in the median nerve distribution 
bilaterally.  There is evidence of a moderate incomplete 
paralysis.

5.  The Veteran has not submitted evidence tending to show 
that his service-connected bilateral CTS disability requires 
frequent hospitalization, is unusual, or causes marked 
interference with employment.


CONCLUSIONS OF LAW

1.  For the period prior to September 24, 2002, the criteria 
for an evaluation in excess of 10 percent for right CTS are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Codes 8515 (2008).

2.  For the period beginning on September 24, 2002, the 
criteria for an evaluation of 30 percent, but no higher, for 
right CTS are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.124a, Diagnostic Code 8515 (2008). 

3.  For the period prior to September 24, 2002, the criteria 
for an evaluation in excess of 10 percent for left CTS are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Codes 8515 (2008).

4.  For the period beginning on September 24, 2002, the 
criteria for an evaluation of 30 percent, but no higher, for 
left CTS are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.124a, Diagnostic Code 8515 (2008). 







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran's increased evaluation claims arise from his 
disagreement with the assignment of a 10 percent initial 
evaluation for his bilateral CTS disability following the 
establishment of service connection.  Courts have held that 
once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, no further 
notice is needed under VCAA for the bilateral plantar 
fasciitis initial increased rating claim, and therefore 
appellate review may proceed without prejudice.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993); Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Quartuccio v. Principi, 16 Vet. App. 183; see also 38 
C.F.R. § 20.1102. 


Increased Evaluation Claims - Bilateral CTS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of a disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2008).  In resolving this factual issue, the 
Board may only consider the specific factors enumerated in 
the applicable rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2008).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate when the factual findings show distinct time 
periods in which a disability exhibits symptoms that warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

In this case, the Veteran's service-connected CTS, right and 
left, has been rated as 10 percent disabling each under 
Diagnostic Code 8515, since April 22, 1998, the date of 
receipt of his original service connection claim for 
bilateral CTS.  

Under Diagnostic Code 8515, pertaining to paralysis of the 
median nerve, ratings differ on the level of severity and the 
determination of which limb is involved, the major or the 
minor.  With respect to the present appeal, the major (right) 
limb is at issue.  Under Diagnostic Code 8515, a 10 percent 
rating is warranted for mild incomplete paralysis of the 
median nerve; a 30 percent rating is warranted for moderate 
incomplete paralysis; and a 50 percent disability rating is 
warranted for severe incomplete paralysis.  A maximum 70 
percent disability rating is warranted for complete paralysis 
of the median nerve.  38 C.F.R. § 4.124a, Diagnostic Code 
8515.

The words "mild," "moderate," and "severe" as used in 
the above diagnostic code are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  It should also be noted that use of terminology such 
as "severe" by VA examiners and others, although an element 
of evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.

"Complete paralysis" of the median nerve produces 
manifestations such as the hand inclined to the ulnar side, 
the index and middle fingers more extended than normally, 
considerable atrophy of the muscles of the thenar eminence, 
the thumb in the plane of the hand (ape hand); pronation 
incomplete and defective, absence of flexion of index finger 
and feeble flexion of middle finger, an inability to make a 
fist, the index and middle fingers remain extended; an 
inability to flex the distal phalanx of thumb, defective 
opposition and abduction of the thumb, at right angles to the 
palm; weakened wrist flexion; and pain with trophic 
disturbances.  Id.

The term "incomplete paralysis" with peripheral nerve 
injuries such as this indicates a degree of lost or impaired 
function substantially less than the type pictured for 
complete paralysis described above, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. 
§ 4.124(a).

Diagnostic Code 8515 contemplates symptomatology in the same 
anatomical region as Diagnostic Codes 5213, 5214, 5215, and 
5309-the wrist and hand.  Diagnostic Code 8515 also 
contemplates symptomatology similar to that contemplated by 
these diagnostic codes; for example, symptoms affecting 
functioning such as movement in the wrist and hand.  As the 
symptomatology considered in a rating for paralysis of the 
median nerve overlaps with the symptomatology considered in a 
rating for orthopedic limitation of the wrist or hand, in the 
same anatomical region, to combine these ratings would 
constitute pyramiding and should not be allowed.  See 
38 C.F.R. § 4.14 (2008); Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994).

The Board points out that when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
a claimant experiences additional functional loss due to 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use during flare-ups, and those factors 
are not contemplated in the relevant rating criteria.  See 
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 
are to be considered in conjunction with the diagnostic codes 
predicated on limitation of motion (see Johnson v. Brown, 9 
Vet. App. 7 (1996)).

The medical evidence in connection with the Veteran's 
bilateral CTS consists of a December 1998 VA Examination 
Report, in which the examiner noted that there was bilateral 
CTS worse on the left with pain sensory in nature.  The VA 
examiner also noted good motor strength, a normal gait, left 
median nerve sensory loss, positive Tinel 's and Phalen' s 
signs, and negative Romberg.  See December 1998 VA 
Examination Report.  

The record also contains outpatient treatment records from 
the VAMC in Miami, Florida.  A February 2000 Physical 
Medicine and Rehab Note and Neurology Note indicates that the 
Veteran complained of numbness and a burning sensation in his 
median nerve.  A May 2000 EMG Report revealed bilateral CTS, 
right more involved than the left.

On September 24, 2002, the Veteran underwent another VA 
examination regarding his bilateral CTS disability.  The 
examiner noted that the Veteran complained of pain in his 
hands, increased pain during flare-ups, numbness, and the use 
of night splints.  Upon physical examination, there was 
positive 90 degree flexion test of the wrists with 
paresthesias and pain in the volar aspect of the wrists.  The 
examiner also noted decreased sensation in the median nerve 
distribution bilaterally.  There was a positive Tinel's 
bilaterally.  The examiner indicated that the bilateral "CTS 
is moderate at the present time."  See September 2002 VA 
Examination Report.  

Other outpatient treatment records from the Miami VAMC and VA 
Outpatient Clinic in Oak Park, Florida, indicate that the 
Veteran complained of numbness and dropping objects due to 
loss of sensation in his hands, and requested surgical 
correction of his CTS disability.  See May 2004 Primary Care 
Outpatient Note; July 2004 Hand Surgery Outpatient Note; 
September 2004 Attending Physician Progress Note.     

In February 2008, the Veteran underwent another VA 
examination regarding his bilateral CTS.  The Veteran 
complained of tingling, burning, weakness, numbness, 
paresthesias, and sharp pain.  Motor examination revealed 
weakness with flexion of the fingers, but no muscle atrophy, 
abnormal muscle tone or bulk, tremors, tics, or abnormal 
movements.  The examiner diagnosed bilateral CTS nerve 
dysfunction, neuritis, neuralgia, and significant effect on 
occupation.  See February 2008 VA Examination Report.  A 
February 2008 VA Joints Examination Report reveals complaints 
of pain and range of motion of the bilateral hands of 0 to 70 
degrees dorsiflexion, 0 to 80 degrees of palmar flexion, and 
ulnar deviation of 0 to 45 degrees.  There was no additional 
evidence of pain on repetitive range of motion testing.

Private treatment records from Dr. D.W.F. indicate that the 
Veteran complained of sharp, aching pain not relived by rest 
and aggravated by light and strenuous activity and grasp, and 
that he requires bilateral carpal tunnel release.  See June 
2008 Private Treatment Report; May 2009 Private Treatment 
Letter.  A February 2008 EMG Report from Dr. D.W.F. revealed 
bilateral moderate median neuropathy at or distal to the 
wrist.  
 
On review, the Board finds that the evidence shows an 
increase in severity of the Veteran's service-connected 
bilateral CTS disability for the period beginning September 
24, 2002.  Prior to September 24, 2002, no more than mild 
incomplete paralysis of the bilateral median nerve was shown.  
In this regard, a December 1998 VA Examination Report reveals 
good motor strength, a normal gait, left median nerve sensory 
loss, positive Tinel 's and Phalen' s signs, and negative 
Romberg.  As discussed above, during a September 24, 2002 VA 
examination, the examiner noted that the Veteran has pain in 
his hands, increased pain during flare-ups, numbness, and the 
use of night splints.  Upon physical examination, there was 
positive 90 degree flexion test of the wrists with 
paresthesias and pain in the volar aspect of the wrists.  The 
examiner also noted decreased sensation in the median nerve 
distribution bilaterally.  There was a positive Tinel's 
bilaterally.  The examiner indicated that the bilateral "CTS 
is moderate at the present time."  See September 2002 VA 
Examination Report.  A February 2008 VA Examination Report 
revealed weakness with flexion of the fingers, but no muscle 
atrophy, abnormal muscle tone or bulk, tremors, tics, or 
abnormal movements.  The examiner diagnosed bilateral CTS 
nerve dysfunction, neuritis, neuralgia, and significant 
effect on occupation.  Further, a February 2008 EMG Report 
from Dr. D.W.F. revealed bilateral moderate median neuropathy 
at or distal to the wrist.  Thus, resolving any doubt in the 
Veteran's favor, the Board finds that since the September 
2002 VA examination, but not prior, the evidence shows that 
the Veteran's bilateral CTS disability is moderate in nature.  
Thus, the Board concludes that effective September 24, 2002, 
a 30 percent evaluation for right and left CTS is warranted, 
pursuant to Diagnostic Code 8515.  Because the Board finds 
that the condition is not productive of severe disability, an 
evaluation in excess of 30 percent is not warranted.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8515.  

In evaluating the Veteran's claims, the Board has considered 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-207 (1995).  On February 2008 VA examination, 
the Veteran exhibited bilateral pain.  Significantly, 
however, the range of motion of the bilateral hands of 0 to 
70 degrees dorsiflexion, 0 to 80 degrees of palmar flexion, 
and ulnar deviation of 0 to 45 degrees.  There was no 
additional evidence of pain on repetitive range of motion 
testing.  Consequently, the Board does not find symptoms or 
pathology creating impairment that would warrant a higher 
evaluation, prior to or as of September 24, 2002, for 
functional impairment due to pain on bilateral hand/wrist 
motion.  The Board further notes that a higher or separate 
rating for such pain would constitute using the same symptom 
to rate both orthopedic and nerve impairment in the same 
anatomical region, which is prohibited as pyramiding.  

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluation for the Veteran's service-
connected right foot hallux valgus disability may be granted 
when it is demonstrated that the particular disability 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. 
§ 3.321(b)(1).  To accord justice in an exceptional case 
where the schedular standards are found to be inadequate, the 
field station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  38 C.F.R. § 3.321(b)(1).  The Court has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
277 (1995). 

The Board finds that there is no evidence that the Veteran's 
service-connected bilateral CTS disability has presented such 
an unusual or exceptional disability picture at any time as 
to require consideration of an extraschedular evaluation 
pursuant to he provisions of 38 C.F.R. § 3.321(b).  In this 
case, the evidence of record does not indicate the Veteran is 
frequently hospitalized for his service-connected bilateral 
CTS disability.  Although the Veteran claims that he has 
missed at least two weeks in the last 12 months of work, due 
to dizziness and his bilateral CTS disability (February 2008 
VA Peripheral Nerves Examination Report), there is no 
evidence of record, beyond the Veteran's statements, showing 
that the bilateral CTS caused marked interference with 
employment.  Further, the evidence fails to show that the 
disability picture created by the bilateral CTS disability is 
exceptional or unusual.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action.  See VAOPGCPREC 6-96.  

In sum, the preponderance of the evidence is against the 
Veteran's increased evaluation claims in excess of 10 percent 
disabling for his right and left CTS disability prior to 
September 24, 2002, and the benefit-of-the-doubt does not 
apply.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  However, the evidence is in the Veteran's favor 
regarding his increased evaluation claims, beginning 
September 24, 2002.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).  As such, the Veteran is entitled to a 30 
percent disabling evaluation for his service-connected right 
CTS disability, and a 30 percent disabling evaluation for his 
service-connected left CTS disability, beginning September 
24, 2002.


ORDER

For the period prior to September 24, 2002, entitlement to an 
initial evaluation in excess of 10 percent for right CTS is 
denied.  

For the period beginning September 24, 2002, entitlement to 
an initial 30 percent evaluation, but no higher, for right 
CTS is granted, subject to the laws and regulations governing 
payment of monetary benefits.   

For the period prior to September 24, 2002, entitlement to an 
initial evaluation in excess of 10 percent for left CTS is 
denied.  

For the period beginning September 24, 2002, entitlement to 
an initial 30 percent evaluation, but no higher, for left CTS 
is granted, subject to the laws and regulations governing 
payment of monetary benefits.   


REMAND

A determination has been made that additional evidentiary and 
procedural development is necessary in the current appeal.  
Accordingly, further appellate consideration will be deferred 
and this case is remanded to the RO for action as described 
below.

Service Connection Claim for IBS

With regard to the Veteran's service connection claim for 
IBS, the Board notes that the claim was first denied as not-
well-grounded in a January 1999 rating decision.  The VCAA 
eliminated the concept of a well-grounded claim.  Section 
7(b) of the VCAA states that, in the case of a claim for 
benefits finally denied as being not well grounded between 
July 14, 1999 and November 9, 2000, the claim can be re-
adjudicated upon the request of the claimant or the 
Secretary's own motion as if the denial had not been made.  
Thus, the Veteran's service connection claim for IBS was 
reconsidered and again denied in an October 2002 rating 
decision.  The Veteran perfected an appeal of such decision.  

As noted, in a July 2005 Board Decision and Remand, the Board 
remanded the issue of entitlement to service connection for 
IBS, for additional development, including issuance of a SOC 
as required by 38 C.F.R. § 19.29 and Manlincon v. West, 12 
Vet. App. 238 (1999) (holding that where a notice of 
disagreement is filed, but a SOC has not been issued, the 
Board must remand the claim so that a SOC may be issued).  On 
remand, after receiving notice of the May 2006 SOC on August 
2006, the Veteran submitted a timely Substantive Appeal (VA 
Form 9), received October 2006, in which he perfected an 
appeal for the service connection claim for IBS.  Upon review 
of the record, the Board notes that the May 2006 SOC 
adjudicated the issue of whether new and material evidence 
had been received to reopen the service connection claim for 
IBS.  Generally, under such circumstances, where the remand 
orders of the Board or the Court are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance, and further remand will be mandated, and the 
Board must remand the claim so that a SOC may be issued.   
See 38 C.F.R. § 19.29, 19.30; Manlincon v. West, 12 Vet. App. 
238 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Although the RO adjudicated the incorrect issue on appeal in 
the May 2006 SOC, the Board notes that in a February 2008 
Supplement Statement of the Case (SSOC), the RO correctly 
adjudicated the issue of entitlement to service connection 
for IBS.  Further, as indicated above, the Veteran perfected 
a timely appeal of the RO's October 2002 rating decision, the 
last action on the merits.  Under the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Thus, 
there has been substantial compliance with all pertinent VA 
law and regulations and to move forward with the claim would 
not cause any prejudice to the Veteran.  

The Veteran also seeks service connection for IBS, which he 
maintains was incurred as a result of his service in 
Southwest Asia.  

Review of the record reveals that the Veteran complained of 
frequent indigestion and severe abdominal pain in service 
(see March 1993 Record of Medical Care; March 1996 Treatment 
Record), and post-service (see December 1998 VA General 
Medicine Examination Report; October 1999 Memorial Health 
Care System Note; March 2001 Memorial Health Care System 
Note; July 2001 Private Treatment Letter from Dr. B.R.N.; 
January 2002 Private Treatment Letter from Dr. B.R.N.; June 
2008 Private Treatment Record (Dr. A.S.); March 2009 Private 
Treatment Record (Dr. A.S.); May 2009 Private Treatment 
Record (Dr. A.S.).  The medical evidence of record is 
insufficient to decide the claim for service connection.  
Thus, the Board finds that a VA examination, with notice of 
such examination to the Veteran, is needed in order to assess 
whether IBS, or any other current lower gastrointestinal 
condition exists, and if so, the etiology of such condition.  
As noted, the fulfillment of the duty to assist requires a 
thorough and contemporaneous medical examination that 
considers prior medical examinations and treatment in order 
to conduct a complete evaluation of the veteran's claim.  38 
C.F.R. § 4.2 (2008).  Where further evidence, or 
clarification of the evidence, is needed for proper appellate 
decision-making, a remand to the RO is required.  38 C.F.R. § 
19.9(a)(1) (2008).
  
Service Connection Claims for Left Heel Bone Spur and 
Blepharitis; Earlier Effective Date Claim 

In his initial claim, the Veteran filed a service connection 
claim for left heel bone spur.  See April 1998 "Statement in 
Support of Claim," VA Form 21-4138.  In his February 2003 
Notice of Disagreement, the Veteran filed new claims for 
service connection for blepharitis and a skin disorder.  See 
February 2003 Type-Written Statement from the Veteran.  In a 
June 2007 rating decision, the RO denied service connection 
for left heel bone spur, denied service connection for 
blepharitis, granted service connection for 
pseudofolliculitis barbae (claimed as a skin disorder), and 
assigned a noncompensable evaluation effective February 28, 
2003.  

In a type-written statement from the Veteran, received 
September 2007, the Veteran specifically indicated the 
reasons his service connection claims for left heel bone spur 
and blepharitis should be granted.  The Veteran also 
requested an earlier effective date for the grant of service 
connection for PB (claimed as a skin disorder) and an initial 
compensable rating for PB (claimed as a skin disorder).  See 
September 2007 Type-Written Statement from the Veteran.  The 
Board construes this statement as a timely notice of 
disagreement with the RO's June 2007 rating decision denying 
the Veteran's service connection claims for left heel bone 
spur and blepharitis; assigning an effective date of February 
28, 2003 for the grant of service connection for PB (claimed 
as a skin disorder); and assigning an initial noncompensable 
rating for PB (claimed as a skin disorder).  

Upon further review of the evidence of record, the Board 
notes that after receiving the Veteran's September 2007 
Notice of Disagreement with the June 2007 rating decision, 
the RO issued a May 2008 rating decision, which confirmed the 
denial of service connection for left heel bone spur and 
blepharitis, and denied entitlement to a compensable rating 
for PB (claimed as a skin disorder).  However, the RO has not 
issued a Statement of the Case (SOC) as required by 38 C.F.R. 
§ 19.29, 19.30; and Manlincon v. West, 12 Vet. App. 238 
(1999) (holding that where a notice of disagreement is filed, 
but a SOC has not been issued, the Board must remand the 
claim so that a SOC may be issued).        

Accordingly, the case is REMANDED for the following action:

1.  Since the Veteran's service 
connection claims for left heel bone 
spur and blepharitis, an earlier 
effective date claim, prior to February 
28, 2003, for the grant of service 
connection for PB (claimed as a skin 
disorder), and an initial compensable 
rating claim for PB (claimed as a skin 
disorder) were denied by the agency of 
original jurisdiction (AOJ) in June 
2007, and the Veteran filed a timely 
Notice of Disagreement with such 
decision, the AOJ should provide the 
Veteran and his representative with a 
SOC and notification of his appeal 
rights as required by 38 C.F.R. § 
19.29, 19.30; and Manlincon, 12 Vet. 
App. 238.  If the Veteran perfects an 
appeal as to any or all of these 
claims, return the case to the Board in 
accordance with the usual appellate 
procedures.       

2.  The Veteran should be afforded a VA 
examination in order to ascertain the 
etiology of an IBS disability, or any 
other current lower gastrointestinal 
condition. The claims folder should be 
made available to the examiner for 
review prior to the examination and 
noted.

The examiner should note whether the 
Veteran currently has an IBS 
disability, or any other current lower 
gastrointestinal condition.  The 
examiner should provide an opinion as 
to whether there is a 50 percent 
probability or greater that any 
diagnosed gastrointestinal disability 
is related to service, or whether the 
Veteran's symptomatology noted as 
abdominal pain is due to an undiagnosed 
illness.  A complete rationale for any 
opinion should be provided.  

3.  Upon completion of the above-
requested development, the RO should 
readjudicate the Veteran's service 
connection for IBS, taking into account 
any newly obtained evidence.  All 
applicable laws and regulations should 
be considered.  If any benefit sought 
on appeal remains denied, the Veteran 
and his representative should be 
provided with a SSOC and given the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 failure 
to cooperate by 
not attending the requested VA examination may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


